        Case 1:18-cv-10222-PAE Document 36-3 Filed 02/05/19 Page 1 of 4



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK




                                                       1:18-CV-10222-PAE




     AFFIDAVIT OF CURTIS BORDENAVE IN SUPPORT OF DEFENDANTS’
                     CROSS-MOTION TO DISMISS

       CURTIS BORDENAVE, being duly sworn hereby deposes and swears under the penalty

of perjury, the following:

       1.      I am the Secretary and an Agent for Business Moves Consulting, Inc., a

Defendant in the above-captioned action, as well as an individual named Defendant in the above-

captioned action, and, as such, I am familiar with the facts and circumstances surrounding this

proceeding.

       2.      I submit this declaration in in support of Defendants’ joint Motion to Dismiss this

action pursuant to Federal Rules of Civil Procedure 12(a), 12(b)(2), (b)(6), and the discretion of

the Court.

                             On Behalf of Business Moves Consulting, Inc.

       3.      Defendant Business Moves Consulting, Inc. (“Business Moves”) is a Mississippi

corporation, with a principal place of business located at 5002 Highway 80 West, Jackson

Mississippi 39209.
        Case 1:18-cv-10222-PAE Document 36-3 Filed 02/05/19 Page 2 of 4



       4.      Business Moves has never maintained and is not maintaining an office in the State

of New York.

       5.      Business Moves has not engaged, and is not engaging in any business in the State

of New York.

       6.      Business Moves has not owned, and is not the owners of, a bank account or any

other property in the State of New York.

                                           Individually

       7.      I am the named individual Defendant in this action.

       8.      I have resided in the State of Texas for the past year.

       9.      I recently moved back to Mississippi, where I intend to permanently reside.

       10.     I have never transacted, nor am I currently transacting in any business in the State

of New York, other than my involvement in this litigation and the related Underlying Action.

       11.     I have never maintained, nor am I currently maintaining an office in the State of

New York.

       12.     I do not own, nor am I the owner of, a bank account or any other property in the

State of New York.

       13.     I have no business contact with the State of New York that has a fair measure of

presence and continuity.

               Both Individually and On Behalf of Business Moves Consulting, Inc.

       14.     For various reasons, in a related action pending in this same district, Khaled M.

Khaled and ATK Entertainment, Inc. v. Curtis Bordenave and Business Moves Consulting

Inc. dba Business Consulting, 1: 18-cv-05187 (the “Underlying Action”), wherein I am

personally a defendant along with Business Moves, myself and Business Moves have not
         Case 1:18-cv-10222-PAE Document 36-3 Filed 02/05/19 Page 3 of 4



yet contested the issue of the Court’s personal jurisdiction over me or Business Moves.

However, my previous attorneys in the Underlying Action seriously considered moving to

dismiss on those grounds, and advised me that there was not a sufficient basis for personal

jurisdiction over me or Business Moves in New York, as we do not generally transact

business in New York and did not engage in any activities targeted to New York that are the

subject of the Underlying Action.

        15.     Litigating this action in New York would present substantial difficulties for me

and any other employees, officers and directors who may be required to travel to New York to

participate in this litigation.

        16.     When we purchased our insurance policies from Hiscox, we were physically

located in Mississippi and we communicated with any brokers and with Hiscox from our

offices in Mississippi. The issued endorsements are all Mississippi endorsements. It is my

understanding that the policy is governed by Mississippi law, and Hiscox has acknowledged

the same in correspondences with our employees and officers.

        WHEREFORE, Defendants requests that the Court grant the instant Motion to Dismiss.

I declare under penalty of perjury that the foregoing is true and accurate to the best of my

knowledge, information and belief.
ase 1:18-cv-10222-PAE Document 36-3 Filed 02/05/19 Page 4 of
